We are in accord with the conclusion of the learned vice-chancellor that the annuities granted by the fourth clause of the will of Henry Byrne, deceased, are payable out of the income only, and are not a charge upon the corpus.
This is the sole question presented by the appeal; and the decree is accordingly affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.
For reversal — None. *Page 274